Citation Nr: 1627544	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  11-10 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for a prostate disability, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel

INTRODUCTION

The Veteran has active duty service from April 1968 to November 1969, to include service in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for posttraumatic stress disorder was appealed in the Veteran's VA Form 9, but subsequently service connection was granted in a January 2014 rating decision.  Therefore, this issue is no longer on appeal before the Board.

The issue of entitlement to service connection for a prostate disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era. 

2.  The Veteran has not been diagnosed with diabetes mellitus.


CONCLUSION OF LAW

The requirements for establishing service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in February 2010.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records and Social Security Administration (SSA) records.  A VA examination has been conducted and an opinion obtained.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

Additionally, absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6).  

Furthermore, if a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including type II diabetes mellitus, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran claims that his current diabetes disability is related to active duty service, to include as due to exposure to herbicides while serving in Vietnam.  

As a preliminary matter, the Board notes that service personnel records show that the Veteran served on active duty in Vietnam from November 1968 to November 1969.  Accordingly, the Veteran is presumed to have been exposed to herbicides during service.  See 38 C.F.R. § 3.307(a)(6)(iii).  Moreover, as previously noted, diabetes mellitus is a disease recognized by VA as associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  However, service connection may only be granted where there is competent evidence of a current disability at some point pertinent to the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Here, service treatment records are silent for any diagnosis, treatment, and/or complaints consistent with diabetes mellitus.  

On VA examination in April 2010, the VA examiner reported that the "Veteran does not have diabetes..."  In support of her opinion, the examiner noted that the Veteran reported that he did not know if he had diabetes mellitus and that no doctor had told him that he has it.  The VA examiner further noted that the Veteran had no history of diabetes-related hospitalization or surgery, pancreatic trauma, diabetes-related neoplasm, or episodes of hypoglycemia reaction or ketoacidosis.  The VA examiner's opinion was based on examination of the Veteran, including laboratory testing and provided an adequate rationale for the opinion provided.  Accordingly, this opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

In a December 2009 letter, the Veteran's treating physician, Dr. N.O., stated that the Veteran had polyuria and polydipsia, which were symptoms of diabetes mellitus, and that the Veteran should be evaluated to "rule out the possibility that [he was] presenting with diabetes mellitus that could be service related."  However, Dr. N.O. did not definitively diagnose the Veteran with diabetes mellitus, and there is no evidence of laboratory testing or other treatment for diabetes mellitus.  Indeed, the Veteran was not aware of any diagnosis of diabetes mellitus when he underwent VA examination in April 2010.  The Veteran receives ongoing treatment through VA, but there is no evidence of a diabetes diagnosis in the treatment records.  

Although the Veteran was exposed to Agent Orange during military service, as the above discussion indicates, the Veteran has not been diagnosed with diabetes mellitus.  As noted, during his April 2010 VA examination the Veteran was unaware of such a diagnosis.  Moreover, review of VA treatment records, to include those dating after the 2010 VA examination, fail to show the Veteran has been diagnosed with diabetes.  

Upon review of the record in its entirety, the Board finds that the competent and probative evidence indicates that the Veteran has not been diagnosed with diabetes mellitus.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  In the absence of proof of a current diagnosis of diabetes mellitus, service connection for that disability cannot be established.  See Brammer, 3 Vet. App. at 225.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and service connection for diabetes mellitus is denied.

In reaching the conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for diabetes mellitus is denied.


REMAND

The Veteran asserts that he has a prostate disability that occurred during active duty service, and his private treatment provider indicated that it was possible that his prostate concerns were related to herbicide exposure.    

The record does not show that the Veteran underwent a VA examination in connection with his claim for entitlement to service connection for a prostate disability.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain disease manifesting that an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  It is notable that the third prong which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  

Here, the record demonstrates that the Veteran currently has a bladder tumor and has received ongoing treatment with a private treatment provider, based on the treatment records furnished by SSA.  He has had difficulty with voiding and has complained of mild dysuria.  As there is no competent medical opinion of record, the Board finds that remand for a VA examination is warranted to ascertain whether any prostate disability diagnosed during the pendency of the appeal is etiologically related to active duty service.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c)(4).   

Additionally, as the Veteran receives continuous treatment through VA, the Board finds that the AOJ should obtain and associate with the file VA treatment records dated from April 2014 to present.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from April 2014 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

2.  Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any prostate disability.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

Based on a review of the evidence, to include private treatment records, VA treatment records, SSA records, and lay statements, the examiner should render any relevant diagnoses pertaining to a prostate disability.  The VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any prostate disability began in service, was caused by service, or is otherwise related to service, to include as due to herbicide exposure.  The examiner should address all diagnoses of record.

In providing the requested opinions, the examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  

A complete rationale for any opinion expressed, to include citation to specific medical documents and clinical findings, must be included in the report.

3.  After all development has been completed, readjudicate the claim of entitlement to service connection for a prostate disability, to include as due to herbicide exposure.  If the benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


